UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


____________________________________
                                    )
MS. Q. and J., a minor,             )
                                    )
            Plaintiffs,             )
                                    )
       v.                           )                 Civil Action No. 18-2409 (PLF)
                                    )
U.S. IMMIGRATION AND CUSTOMS        )
 ENFORCEMENT, et al.,               )
                                    )
            Defendants.             )
____________________________________)


                                   MEMORANDUM OPINION

                 This matter came before the Court on plaintiffs’ motion [Dkt. No. 7] for a

preliminary injunction requiring defendants to immediately reunify Ms. Q. with her

four-year-old son, J., from whom Ms. Q. was forcibly separated shortly after crossing the United

States border with Mexico over eight months ago. The Court held a hearing on November 27,

2018. Upon careful consideration of the parties’ submissions, and for the reasons stated on the

record at the hearing, the Court granted plaintiffs’ motion by separate Order [Dkt. No. 26] on

November 27, 2018 and indicated that an opinion would follow.

                 On November 30, 2018, defendants submitted a status report [Dkt. No. 29]

confirming that plaintiffs had been reunited and “expressly reserv[ing] all rights to seek review

of the Order on appeal or otherwise.” In view of defendants’ reservation of rights, this

Memorandum Opinion specifies the reasons for the Court’s Order directing immediate

reunification.
               The relevant facts are undisputed. Ms. Q. and her then three-year-old son fled

gang violence in El Salvador to pursue asylum in the United States. They were apprehended by

immigration officers on March 22, 2018 and separated three days later. Ms. Q. was detained in

Texas, while J. was placed in a shelter in Chicago for unaccompanied minor children. On March

30, 2018, an asylum officer determined that Ms. Q. had a credible fear of persecution. Later, on

July 12, 2018, Ms. Q. learned that she would not be reunified with her son due to an outstanding

arrest warrant from El Salvador alleging that she is a gang member or affiliate. At a bond

hearing on July 31, 2018, an immigration judge found that the Salvadoran warrant provided no

basis to find Ms. Q. dangerous and further found that she posed no threat to national security or

to the community. He nevertheless denied bond on the sole ground that Ms. Q. was a flight risk.

An immigration judge denied Ms. Q.’s application for asylum and other immigration relief on

October 16, 2018 following a lengthy evidentiary hearing. Ms. Q. filed a notice of appeal on

November 7, 2018, which is currently pending before the Board of Immigration Appeals.

               Plaintiffs brought suit on October 24, 2018 and moved for a preliminary

injunction the next day. The thrust of their claim is that Ms. Q.’s continued separation from her

son based on the Salvadoran arrest warrant violates plaintiffs’ substantive due process right to

family integrity under the Fifth Amendment. Defendants raise multiple jurisdictional objections

and contend that plaintiffs have not demonstrated that a preliminary injunction is warranted.

Having presided over several family separation cases over the last year, the Court has addressed

the bulk of the parties’ arguments in three prior opinions: Jacinto-Castanon de Nolasco v. U.S.

Immigration & Customs Enf’t, 319 F. Supp. 3d 491 (D.D.C. 2018); M.G.U. v. Nielsen, 325 F.

Supp. 3d 111 (D.D.C. 2018); M.M.M. v. Sessions, 319 F. Supp. 3d 290 (D.D.C. 2018). The

Court incorporates by reference the reasoning and analysis of those opinions.



                                                 2
               As to the unique issue raised in this case – whether the Salvadoran arrest warrant

renders Ms. Q. ineligible for reunification in view of the express credibility and factual findings

of an immigration judge – the Court set forth its ruling and its reasoning on the record at the

preliminary injunction hearing on November 27, 2018. The transcript of the November 27, 2018

hearing, in combination with the Court’s analysis in the three opinions cited above, shall serve as

the Court’s rationale for its ruling on plaintiffs’ motion for a preliminary injunction. There is no

need for a further written opinion in this matter.

               SO ORDERED.




                                                         PAUL L. FRIEDMAN
                                                         United States District Judge

DATE: December 4, 2018




                                                     3